Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hunter Dentino on 1/10/2022.

The application has been amended as follows: 
In the claims:
In claim 1, in line 14, replace the phrase “first predetermined period” with “first period”;
In claim 1, in line 18, replace the phrase “second predetermined period” with “second period”.
In claim 1, line 19, after the phrase “second depths” insert “are different than that of the first depths”.

In claim 8, line 15, replace the phrase “a predetermined angle for a first predetermined period” with “an angle for a first period”; 
In claim 8, line 19, replace the phrase “the predetermined angle for a second predetermined period” with “the angle for a second period”.
In claim 8, line 20, after the phrase “second depths” insert “are different than that of the first depths”.

In claim 9, line 4, replace the phrase “the predetermined angle for a third predetermined period” with “the angle for a third period”;
In claim 11, line 1, replace the phrase “the predetermined angle” with “the angle”.

In claim 15, lines 16-17, replace the phrase “a predetermined angle for a first predetermined period” with “an angle for a first period”; 
In claim 15, line 20, replace the phrase “the predetermined angle for a second predetermined period” with “the angle for a second period”.
are different than that of the first depths”.
In claim 15, line 24, replace the phrase “the predetermined angle for a third predetermined period” with “the angle for a third period”;

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process of forming a waveguide including the step of “masking the substrate to expose a second unprotected area of the surface of the substrate; performing the second etching process for a second predetermined period of time to form a second plurality of gratings with second depths are different than that of the first depths; and removing the top pattern surfaces, the waveguide pattern, and the hard mask disposed under the top pattern surfaces and the waveguide pattern to form a waveguide structure comprising at least one of an input coupling region, a waveguide region, and an output coupling region” as the context of claim 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niwa et al (US 2017/0363785) disclose a process of making an optical grating element including the steps of imprinting a plurality of patterns on a resist layer (12) using a stamp or mold (16); releasing the mold; and each grating pattern have a residual layer and a top surface (Figures 3(a)-3 (c); [0058]-0061] and performing a first etching to remove the residual layer; and etching the underlying layer to form fine patterns (D) on the optical material layer (4) [0062]-[0066]; but fails to teach performing a second etching for a second period of time to form a second plurality of  gratings with second depths, wherein the second depths are different than that of the first depths of the first plurality of gratings.
Yu et al (US 2008/0265338) disclose a process of forming a semiconductor device including the step of forming a plurality of patterns using an imprint mold 420 having a patterns with different depths (Figures 4A-4E; [0047]-[0053]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713